Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-20 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/22 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “middle strut extending in a direction orthogonal to the rear outrigger,” must be shown or the feature(s) canceled from the claim(s).  It is noted that the specification (para [0043) describes only that the middle strut 120 extends in a width direction of the trace gimbal 100, i.e., “essentially in a direction orthogonal to the length direction of the trace gimbal 100”.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 (and similarly for claim 11) newly recites that “a middle strut extending in a direction orthogonal to the rear outrigger,” however, such language is not described, or found in, the as filed specification.  Only para [0043] in the entire specification recites “orthogonal,” and recites only: “In some embodiments, the trace gimbal 100 also includes a middle strut 120 extending in a width direction of the trace gimbal 100 (essentially in a direction orthogonal to the length direction of the trace gimbal 100 for some embodiments) and connecting the front outrigger 110 to the rear outrigger 140.” (Emphasis added by the Examiner). 
The “length direction” is not considered to be in the same direction of the rear outrigger, as the rear outrigger appears to be extending at a slight angle.  From this, the added language to claims 1 & 11 are considered to include new matter, and as such, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-13, 15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takikawa et al. (USPGPUB 2014/0022674) (hereinafter “Takikawa”).
As for claim 1, Takikawa discloses a trace gimbal 22/30, as shown at least in FIGs. 4-7, comprising: outer struts 55 (as labeled; front 53, 54 and rear outriggers 51, 52 in the annotated FIG. 6, below) including a front outrigger 53, 54 (as labeled) at a distal end (as labeled) of the trace gimbal 22/30 and a rear outrigger 51, 52 (as labeled) at a proximal end (see annotated FIG. 6, below) of the trace gimbal 22/30, the front outrigger including a “distal” front outrigger (top portion) and a “proximal” front outrigger (lower portion), the rear outrigger 51, 52 including a distal rear outrigger (top portion) and a proximal rear outrigger (lower portion); a middle strut (as labeled: see annotated FIG. 6, below) extending in a direction “orthogonal” to the rear outrigger (distal portion thereof) and towards a slider tongue, i.e., from front outrigger to rear outrigger, the middle strut (as labeled) adjoining the proximal front outrigger (lower portion) to the rear outrigger; and an inner strut (see annotated FIG. 6, below) connecting the middle strut to a slider tongue 23/25 (FIG. 3) the inner strut and the middle strut adjoin the outer struts to the slider tongue 91 (para [0049]); wherein a width of a cross-section in a central portion of the inner strut is larger than the width of the cross-sections of the proximal front outrigger, the distal front outrigger, and the middle strut (as shown in the annotated FIGs. 5 & 6, below). 
With respect to claim 2, Takikawa is further considered to show the trace gimbal 22/30 wherein at least one microactuator, e.g., PZT element 31, 32, mounted on the slider tongue 23/25, the inner strut supports the slider tongue 90/70 (see FIG. 5, and annotated FIG. 6, below).
As per claim 3, Takikawa is further considered to show the trace gimbal 22/30 wherein the proximal front outrigger (lower portion thereof) includes a first cross-section and distal front outrigger (upper portion thereof) includes a second cross-section, and a width of the second cross-section width is about a same dimension as the first cross-section of the proximal front outrigger, as shown in FIG. 6, as the cross-section width appear to be the same.



    PNG
    media_image1.png
    587
    588
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    660
    595
    media_image2.png
    Greyscale


As per claim 5, Takikawa is further considered to show the trace gimbal 22/30 wherein the distal rear outrigger (upper portion thereof) includes a first cross-section and the proximal rear outrigger (lower portion thereof) includes a second cross-section larger than the first cross-section (as depicted in FIGs. 5-7).
As per claim 7, Takikawa is further considered to show the trace gimbal 22/30 wherein the inner strut (see annotated FIGs. 5 & 6) includes a distal end (upper portion) and a proximal end (lower portion), the middle strut connects to the distal end (upper portion) of the inner strut, and the proximal end (lower portion) of the inner strut connects to the slider tongue (see also FIGs. 6 & 7).
As per claim 8, Takikawa is further considered to show the trace gimbal 22/30 wherein the inner strut extends from the middle strut toward a proximal end of the trace gimbal 22/30 to connect to the slider tongue 90/70 (see FIG. 6-7; para [0049]).
As per claim 9, Takikawa is further considered to show the trace gimbal 22/30 wherein the front outrigger and the middle strut form a C- shape or a U-shape, e.g., appears to closely resemble a C-shape insofar as the aforementioned shapes have been particularly defined (see annotated FIG. 6).
As per claim 10, Takikawa is further considered to show the trace gimbal 22/30 wherein a cross section of the middle strut is the same as the first and second cross-sections of the front outrigger (as shown in at least annotated FIG. 6).
With respect to claims 11-13, 15, 17-20, as they are directed to a “suspension” as opposed to a “trace gimbal,” the description of Takikawa applied above to claims 1-3, 5, 7-10, is considered to fully encompass the claims directed to a suspension, as Takikawa describes such, i.e., a suspension assembly denoted as 10 (FIG. 3) in which the trace gimbal 22/30 is positioned thereon, and as such claims 11-13, 15, 17-20 are rejected under the same grounds. 

Claim Rejections - 35 USC § 103
Claim 4, 6, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takikawa. For a description of Takikawa, see the rejection, supra.
For claims 4 & 6 (and similarly for claims 14 & 16), Takikawa remains expressly silent as to the 
first cross-section and the second cross-section of the front outrigger is between 0.01 millimeters and 0.10 millimeters.  However, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have provided these cross-section dimensions, lacking any unobvious or unexpected results, through the course of routine engineering experimentation and/or optimization, in order to optimize the movements and resonance characteristics of the gimbal section to provide proper and accurate operation thereof, which would have been readily apparent to a skilled artisan.  Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in claims 4, 6, 14 & 16 are considered to be within the level of ordinary skill in the art.  The law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.
	It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A…The newly applied reference to Takikawa is considered to fully encompass the pending claim limitations and the newly recited limitations now set forth in the claims including: “a middle strut extending in a direction orthogonal to the rear outrigger and towards a slider tongue, the middle strut adjoining the proximal front outrigger to the rear outrigger,” as is now claimed, insofar as this language complies with 35 U.S.C. 112(a), as set forth, supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
October 6, 2022